LARSEN, Justice,
dissenting.
I dissent from the dismissal of this appeal as improvidently granted. In my opinion, the Superior Court acted improperly in discharging appellee, under Rule 1100 of the Pennsylvania Rules of Criminal Procedure, and its order should be reversed.
The appellee in this case was charged with driving while under the influence (formerly 75 P.S. § 1037) and involuntary manslaughter (18 Pa.C.S.A. § 2504) for the death that *648resulted therefrom. The incident occurred in July of 1977, and trial was scheduled to begin the same month. Appellee’s counsel, however, petitioned the trial court for a continuance and was granted the same. On the “Application for Trial Continuance” appellee signed his name after the following paragraph:
I am aware and have been advised of the implications and consequences of the above application and (do not have) objection to the continuance. I am further aware of my right to a speedy trial and that a continuance shall cause a delay in having said criminal charges disposed of by the Court.
Further, the letter from appellee’s counsel which accompanied the pleading stated:
As you can see, the defendant has knowingly and voluntarily waived the requirement of Rule 1100 as it applies to this continuance.
Trial was then scheduled for the first criminal trial term following the term in which the continuance was granted. Before jury selection began, appellee moved to have the charges dismissed pursuant to Rule 1100 of the Pennsylvania Rules of Criminal Procedure since 210 days had elapsed from the filing of the complaint. This motion was denied, and appellee was found guilty of both charges. He appealed to the Superior Court, which discharged him pursuant to Rule 1100, and we granted the Commonwealth’s petition for allowance of appeal.
In Commonwealth v. Manley, 491 Pa. 461, 421 A.2d 636 (1980) this Court held that there must be some proof that the defendant understands the consequences of a waiver of Rule 1100. I would hold that counsel’s letter supplies that proof, and I feel that a contrary holding is in effect a legal presumption that counsel could not competently advise his client of the consequences of waiving Rule 1100. Such presumptions should not be condoned or tolerated in the context of the harsh results that flow from the dismissal of charges under Rule 1100, and the majority has once again gone out of its way to absolve a person who criminally *649caused another person’s death from any criminal responsibility for reasons which are wholly unrelated to fairness and justice. See Commonwealth v. Genovese, 493 Pa. 65, 425 A.2d 367, 371 (1981).
Accordingly, I would reverse the order of the Superior Court and affirm the judgment of sentence.
FLAHERTY and KAUFFMAN, JJ., join in this dissenting opinion.